Drilling Risk Management,




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                      October 26, 2015

                                    No. 04-15-00318-CV

    GEMINI INSURANCE COMPANY and Berkley Oil & Gas Specialty Services, LLC,
                            Appellants

                                              v.

                        DRILLING RISK MANAGEMENT, INC.,
                                     Appellee

                From the 216th Judicial District Court, Kendall County, Texas
                                  Trial Court No. 12-066
                         Honorable Bill R. Palmer, Judge Presiding


                                       ORDER
       Appellant's third motion for extension of time to file brief is hereby GRANTED. Time is
extended to November 16, 2016. No further extension of time will be granted.



                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of October, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court